ROONEY, Retired Justice,
dissenting.
I disagree with the majority opinion only wherein it fails to hold that the district court had before it a genuine issue of material fact concerning the agreed upon price per yard for moving its dirt. I would reverse and remand on this aspect.
The majority opinion notes that the valuation of the amount claimed was contained in an affidavit and was computed at the rate of $0.85 and $0.95. However, the contract itself was before the court, both parties accepted it as the foundation for the action, and it provided the rate to be .85 cents. Thus, there was a direct conflict on the material fact as to the agreed upon rate. Accordingly, the conclusion by the majority of the court that the parties “recognized” or intended the rate to be that contended by appellee is not proper on review of a summary judgment.
Additionally, a search for the intent of the parties in this case should more properly be a search for grounds upon which to reform the contract on the basis of mistake. We have often said that we will not rewrite contracts under the guise of interpretation, and that resort to interpretation is never to be had where meaning is free of doubt. Arnold v. Mountain West Farm Bureau Mutual Ins. Co., Inc., 707 P.2d 161 (Wyo.1985); Adobe Oil & Gas Corp. v. Getter Trucking, Inc., 676 P.2d 560 (Wyo.1984); Rainbow Oil Co. v. Christmann, 656 P.2d 538 (Wyo.1982); McCartney v. Malm, 627 P.2d 1014 (Wyo.1981); Wyoming Machinery Co. v. U.S. Fidelity and Guaranty Co., 614 P.2d 716 (Wyo.1980); Quin Blair Enterprises, Inc. v. Julien Const. Co., 597 P.2d 945 (Wyo.1979); Laird v. Laird, 597 P.2d 463 (Wyo.1979); Matter of Kimball’s Estate, 583 P.2d 1274 (Wyo.1978). This contract is not ambiguous but is plain and clear in expressing the rate. An ambiguous contract is one which is obscure in its meaning because of indefiniteness of expression or because a double meaning is present. Busch Development, Inc. v. City of Cheyenne, 645 P.2d 65 (Wyo.1982); Amoco Production Co. v. Stauffer Chemical Co. of Wyoming, 612 P.2d 463 (Wyo.1980); Bulis v. Wells, 565 P.2d 487 (Wyo.1977).
If the rate expressed in the contract is inaccurate because of a mistake, the court can be requested to reform it. The fact of mistake and the nature of it may result in a reformation of the contract upon presentation of the proper evidence to the factfinder. See Restatement (Second) of Law of Contracts, Ch. 6, § 151 et seq. (1981); Calamari and Perillo, Contracts 3d Ed., § 9-25 et seq (1987). But this issue is not before us on our review of the propriety of the summary judgment.